DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhosale et al. [US2020/0320208]. Bhosale teaches protecting data based on a sensitivity level for the data.

Regarding claims 1, 8, and 15, Bhosale teaches a method for performing backup operations [Bhosale paragraph 0091, first lines “…where a backup of the instance of data is conditionally performed, based on the comparing…”], the method comprising: 
obtaining, by a backup server [Bhosale paragraph 0076, first lines “…the method 500 may be partially or entirely performed by one or more servers, computers, or some other device…”], a backup request [Bhosale paragraph 0086, middle lines “…the instance of data may be added to a queue in response to the creation or modification of the instance of data…”], wherein the backup request specifies a virtual machine to be backed up [Bhosale paragraph 0077, most lines “…the instance of data may include a file, an object, etc. For example, the instance of data may include textual data, video data, image data, audio data, etc…”(The examiner has determined the prior art to be broad and the files or objects can easily be virtual machines since they are files.)], wherein the virtual machine is hosted by a production host [Bhosale paragraph 0067, most lines “…Virtualization layer 70 provides an abstraction layer from which the following examples of virtual entities may be provided: virtual servers 71; virtual storage 72; virtual networks 73, including virtual private networks; virtual applications and operating systems 74; and virtual clients 75…”]; and 
in response to the backup request: 
obtaining classification data from the backup agent [Bhosale paragraph 0077, last lines “…the sensitivity level may be determined for the instance of data in response to the creation or modification (e.g., editing, etc.) of the instance of data…”]; 
initiating a backup classification on an unprocessed backup associated with the virtual machine based on the classification data to obtain a sensitivity tag [Bhosale paragraph 0152, middle lines “…Setting more frequent backups on data marked with a tag (e.g., a “Sensitive:True” tag…” and paragraph 0158, first lines “…custom tags (e.g. indicating the data as sensitive)…”]; and 
initiating a data processing on the unprocessed backup based on the sensitivity tag [Bhosale paragraph 0088, middle lines “…a policy may indicate that data having a predetermined sensitivity level is to be immediately backed up…”].

Regarding claims 2, 9 and 16, as per claim 1, Bhosale teaches obtaining the unprocessed backup from the backup agent [Bhosale paragraph 0086, middle lines “…the instance of data may be added to a queue in response to the creation or modification of the instance of data…”]; 
in response to initiating the data processing [Bhosale paragraph 0077, last lines “…in response to the creation or modification (e.g., editing, etc.) of the instance of data…”], generating a processed backup based on the sensitivity tag [Bhosale paragraph 0080, first lines “…the sensitivity level for the instance of data may be determined by analyzing the instance of data…”]; and 
storing the processed backup in a backup storage system [Bhosale paragraph 0093, last lines “…the instance of data may be backed up to the indicated location. In another aspect, performing the backup of the instance of data may include sending a copy of the instance of data to a storage area for storage…”].

Regarding claims 3, 10, and 17, as per claim 1, Bhosale teaches initiating the data processing on the unprocessed backup [Bhosale figure 7, features 704 and 706] comprises: 
sending a data processing request to the backup agent [Bhosale paragraph 0086, middle lines “…the instance of data may be added to a queue in response to the creation or modification of the instance of data…”], wherein the data processing request specifies performing the data processing using the sensitivity tag [Bhosale paragraph 0024, last lines “…conditionally backing up the data or changing data permissions for the data based on a comparison of the sensitivity level to one or more policies…”].

Regarding claims 4, 11, and 18, as per claim 1, Bhosale teaches the data processing comprises performing an encryption on the unprocessed backup [Bhosale paragraph 0119, first lines “…where one or more security aspects of the stored instance of data are conditionally adjusted, based on the comparing…” and paragraph 0162, last lines “…source data to be encrypted according to a line of business may be tagged…”].

Regarding claims 5, 12, and 19, as per claim 1, Bhosale teaches the sensitivity tag is a high sensitivity tag [Bhosale paragraph 0082, last lines “…a second number of matching metadata greater than the first number may result in a second sensitivity level greater than the first sensitivity level…” and paragraph 0095, middle lines “…instead of backing up all data at an equal rate, data having a higher level of sensitivity may be backed up at a higher frequency when compared to data having a lower level of sensitivity…”].

Regarding claims 6, 13, and 20, as per claim 1,  Bhosale teaches the sensitivity tag is a low sensitivity tag [Bhosale paragraph 0082, last lines “…a second number of matching metadata greater than the first number may result in a second sensitivity level greater than the first sensitivity level…” and paragraph 0095, middle lines “…instead of backing up all data at an equal rate, data having a higher level of sensitivity may be backed up at a higher frequency when compared to data having a lower level of sensitivity…”].

Regarding claims 7 and 14, as per claim 1, Bhosale teaches the classification data is generated by a classification engine operating in the virtual machine [Bhosale paragraph 0067, most lines “…Virtualization layer 70 provides an abstraction layer from which the following examples of virtual entities may be provided: virtual servers 71; virtual storage 72; virtual networks 73, including virtual private networks; virtual applications and operating systems 74; and virtual clients 75…”].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2139